PD 0419-14
                                                                            COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
Belinda Hill                                                              Transmitted
                                                                              Criminal1/15/2015  3:09:44 PM
                                                                                        Justice Center
First Assistant                                                             Accepted  1/15/2015
                                                                              1201 Franklin, Suite4:24:00
                                                                                                   600 PM
                                                                                               ABEL ACOSTA
                                                                            Houston, Texas 77002-1901
                                                                                                        CLERK


                        HARRIS COUNTY DISTRICT ATTORNEY
                                      DEVON ANDERSON


                                       January 15, 2015
                                                                          January 16, 2015

     Court of Criminal Appeals
     Attn: Clerk of the Court
     P.O. Box 12308
     Austin, Texas 78711

     Subject: Opposition to Amicus Brief in Salinas v. State, No. PD-0419-14

     Dear Clerk of the Court:

           Yesterday, this Court accepted a “Brief of Amicus Curiae Texas Fair Defense
     Project in Support of Appellant Orlando Salinas.” Much like appellant’s brief, the
     amicus brief contains facts, information, and argument outside the scope of the
     challenge presented for review. The State opposes this Court’s consideration of
     the amicus brief as it improperly circumvents legal authority (for the same reasons
     argued in the State’s Reply Brief on Discretionary Review).

                                                   Sincerely,


                                                   /s/ Bridget Holloway

                                                   Bridget Holloway
                                                   Assistant District Attorney
                                                   Harris County, Texas

     cc:     Jani Maselli
             Emily Gerrick
             Lisa McMinn